Title: To Thomas Jefferson from Bernard Peyton, 2 November 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir
Rich’d
2d Novr 1820
Your esteemed favor 28th ulto: did not reach me until this morning—Where the additional drafts you speak of having drawn on me appear, they shall be honored, as have all that have yet been presented.The first Boat for Milton shall carry you the Oil written for in Jugs—Casks never failing to leak with Oil for the first five or six months, however tight they may be made: The Bolting Cloth I have had selected of excellent quality by the Flour Inspector of this city, of the numbers you directed, & will either forward it to Charlottesville care Mr Leitch, or will get the favor of Mr T. E. Randolph now in this city to take it up, of which you shall be advised.I had a letter this morning from Genl H. A. S. Dearbourn of Boston in which he desires me to say to you that he has Mr Stewarts promise to deliver him your picture in ten days to be forwarded, & if he does not receive it in that time, he will continue to importune him unceasingly until he does procure it, which done, he will send it on to you as soon as possible—I procured from Mr Marx a bill of exchange on London for £40 in favor R. Rush Esqr at par; the first of which was forddseveral days ago in your letter to him by the Virginia, & the duplicate shall go by the next vessel, which will be in a few days, all of which I hope is satisfactory—Yours very TruelyB. Peyton